Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 1 of 19




         EXHIBIT “1”
Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 2 of 19
                             Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 3 of 19




                     1        2.     Plaintiffs are informed and believe, and thereon allege, that at all times

                     2 mentioned herein, Defendants FALLS LAKE was, and is, an insurance provider issuing

                     3 policies to insureds residing in, or doing business in, the State of California. At all relevant

                     4 times, Defendant FALLS LAKE transacted insurance business in the State of California and

                     5 the County of San Joaquin. Defendant FALLS LAKE issued a policy of All Risks Property

                     6 Coverage to The Members of Commercial Industrial Building Owner’s Alliance, Inc. (“CIBA”)

                     7 and to Plaintiffs as Insured Members of CIBA, for the policy period from March 31, 2019,

                     8 through March 31, 2020 (the “All Risks Policy”). Defendant FALLS LAKE’s obligation to issue
                     9 payment of insurance benefits to Plaintiffs arose upon tender of an insurance claim for losses

                 10 and damages to Plaintiffs’ property located at 211 W San Carlos Way, Stockton, CA 95207

                 11 (the “Subject Property”) and arising during the policy period described above.

                 12           3.     Plaintiffs are informed and believe and thereon allege that Defendant FALLS
                 13 LAKE, by and through its duly authorized agent, and/or DOES 1 to 50, inclusive, for valuable

                 14 consideration, executed, delivered and issued to CIBA and/or to Plaintiffs or either of them as

                 15 Insured Members of CIBA, the All Risks Policy that provided property and related coverage

                 16 for the Subject Property. Plaintiffs provided valuable consideration (premiums and/or other

                 17 payments) in exchange for which Defendants, by duly authorized agents, agreed to, and did,

                 18 execute, deliver and issue the All Risks Policy to CIBA and/or Plaintiffs within the State of

                 19 California. The All Risks Policy by its terms was effective at all times herein relevant and was

                 20 maintained in full force and in effect at all times herein relevant.

                 21           4.     Plaintiffs are informed and believe and thereon allege that Defendant FALLS

                 22 LAKE, through its employees, agents, claims administrators, and/or representatives, and/or

                 23 DOES 1 to 50, inclusive, purported to handle, investigate, retain experts for, and otherwise

                 24 respond to and pay the Plaintiffs’ claim for policy benefits under the All Risks Policy and

                 25 thereafter denied the claim in its entirety, depriving Plaintiffs of policy benefits. Defendants

                 26 and each of them were or are in some way responsible for the complete denial of all benefits,

                 27 which was wrongful, in breach of the All Risks Policy, and in violation of California law.
                 28
 HESS • BOWER
 ADAMS-HESS
                                   COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH            Page 2
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                            Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 4 of 19




                     1        5.    Plaintiffs are ignorant of the true names and capacities of Defendants sued

                     2 herein as DOES 1 through 50, inclusive, and therefore sues these Defendants by such

                     3 fictitious names (“DOES”). Plaintiffs pray leave to amend this complaint to allege the true

                     4 names and capacities of said DOES when the same are ascertained. Plaintiffs are informed

                     5 and believes, and thereon alleges, that each of the said fictitiously-named DOES is

                     6 responsible and liable in some manner for the occurrences herein alleged, or upon the All

                     7 Risks Policy, and that Plaintiffs’ losses and damages as herein alleged were proximately

                     8 caused by Defendants’ breach of contract and/or wrongful conduct. Plaintiffs are further
                     9 informed and believes, and thereon alleges, that at all times herein mentioned, Defendants,

                 10 and each of them, were acting as the agents, servants, successors, predecessors, principals,

                 11 joint venturers, and employees of each other, and were acting within the full course and

                 12 scope of said relationships, and with the full knowledge, consent and ratification, either

                 13 expressed or implied, of each of the other said named Defendants.

                 14           6.    The All Risks Policy was intended to provide coverage for Plaintiffs, who at all
                 15 relevant times have done business in and who have owned, operated and/or maintained the

                 16 Subject Property in the County of San Joaquin, State of California. Plaintiffs were, at all

                 17 times referred to herein, Insured Members entitled to coverage under the All Risks Policy for

                 18 all risks of loss occurring to the Subject Property and all real and personal property thereon.

                 19 On the date of loss reported to Defendants, the Subject Property sustained extensive

                 20 damage as a result of a cause of loss not excluded by the All Risks Policy, and Plaintiffs

                 21 sustained substantial damages and losses, including repair costs, replacement costs, costs

                 22 of retaining contractors, experts and consultants, loss of use of the property, loss of business

                 23 income, extra expenses, and other losses coming within the scope of the benefits owed to

                 24 Plaintiffs under the All Risks Policy. Upon Plaintiffs’ timely tender of its claim under the

                 25 aforementioned All Risks Policy, Defendants were obligated to investigate the claim fully and

                 26 were further obligated to make prompt and timely payment to Plaintiffs for the losses

                 27 occurring to the Subject Property during the policy period described herein. In violation of
                 28
 HESS • BOWER
 ADAMS-HESS
                                   COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH       Page 3
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                             Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 5 of 19




                     1 their obligations under the Subject Policy, and in violation of the implied covenant of good

                     2 faith and fair dealing, Defendants denied Plaintiffs’ claim for policy benefits. Defendants also

                     3 failed to properly evaluate, investigate, handle, consider and/or pay Plaintiffs’ claim for

                     4 coverage and benefits under the Subject Policy and under established California law.

                     5        7.     Defendants’ conduct, in these and other particulars outlined herein, violated the

                     6 express and implied terms of the All Risks Policy, the implied covenant of good faith and fair

                     7 dealing, and California law. Plaintiffs seek damages for breach of the insurance contract and

                     8 for the breach of the implied covenant of good faith and fair dealing. Plaintiffs also seek
                     9 recovery of their attorneys’ fees and costs incurred in order to obtain the benefits of the

                 10 insuring agreement. Plaintiffs also seek punitive or exemplary damages from Defendants to

                 11 punish and deter such conduct, as set forth herein.

                 12                                     JURISDICTION AND VENUE

                 13           8.     This matter is subject to the jurisdiction of this Court. Plaintiffs are California

                 14 entities doing business in California and in particular in the County of San Joaquin. The

                 15 Subject Property owned, operated and/or managed by Plaintiffs is located in the City of

                 16 Stockton, County of San Joaquin, and the said property sustained damage in, and Plaintiffs

                 17 sustained losses incurred in, the County of San Joaquin.

                 18           9.     At all relevant times herein, Defendants were and are in the business of

                 19 insurance and were doing business throughout the State of California, including in the County

                 20 of San Joaquin. Defendants issued an All Risks Policy to insureds including Plaintiffs within

                 21 the State of California and in the County of San Joaquin. In addition, the All Risks Policy

                 22 specifically establishes that jurisdiction shall be in the place of the insured location, which in

                 23 this case is the location of the Subject Property in the City of Stockton, County of San

                 24 Joaquin.

                 25                                SPECIFIC FACTUAL ALLEGATIONS

                 26           10.    During the policy period identified herein, the Subject Property sustained

                 27 physical damage coming within the coverage of the All Risks Policy issued by Defendants for
                 28
 HESS • BOWER
 ADAMS-HESS
                                    COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH          Page 4
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                             Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 6 of 19




                     1 the benefit of the Plaintiffs. The Subject Property is an apartment building consisting of 94

                     2 units, over 60 of which sustained damage during a severe storm involving heavy wind, hail

                     3 and/or rain. Plaintiffs sustained losses and damage to the property, both real and personal,

                     4 as well as related business income losses and extra expense losses coming within the scope

                     5 of coverage. Plaintiffs timely presented their claim for benefits under the All Risks Policy.

                     6        11.    Defendants retained employees, agents, administrators, consultants or

                     7 representatives to investigate Plaintiffs’ claims, but they refused to extend coverage, issuing

                     8 a complete denial of coverage under the All Risks Policy. Defendants refused to pay any
                     9 benefits under the All Risks Policy and refused to perform an unbiased and complete

                 10 investigation of the losses sustained. Defendants further refused to provide requested

                 11 information to the insured and refused to honor reasonable requests for a tolling agreement

                 12 to allow Plaintiffs and their consultants the opportunity to review information improperly

                 13 withheld from Plaintiffs then belatedly supplied by or on behalf of Defendants.

                 14           12.    Defendants’ refusal to conduct an unbiased, full and complete investigation of
                 15 the claims made by Plaintiffs and their further refusal to pay policy benefits to Plaintiffs in

                 16 whole or in part violate the All Risks Policy as well as the implied covenant of good faith and

                 17 fair dealing contained therein and arising under California law.

                 18           13.    The All Risks Policy for the period March 31, 2019 through March 31, 2020

                 19 provides coverage as follows:

                 20                  a.     The policy covers the interest of the insureds in all real property,

                 21 including improvements and betterments, foundations and supports, flues, wiring and

                 22 plumbing, owned, used, or intended for use by the insureds, or thereafter constructed,

                 23 erected or installed;

                 24                  b.     The policy covers additions under construction, alterations and repairs to

                 25 buildings or structures and materials, equipment, supplies and temporary structures;

                 26                  c.     The policy covers personal property owned by the insureds used to

                 27 maintain or service the buildings or structures or the premises, including fire extinguishing
                 28
 HESS • BOWER
 ADAMS-HESS
                                    COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH            Page 5
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                             Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 7 of 19




                     1 equipment, outdoor furniture, floor coverings and appliances used for refrigerating,

                     2 ventilating, cooking, dishwashing or laundering;

                     3               d.     The policy covers the interest of the insured in all business personal

                     4 property located in or on the Subject Property;

                     5               e.     The policy covers loss of income sustained by the Named Insured

                     6 resulting directly from the necessary untenantability caused by direct physical loss, damage

                     7 or destruction by a covered peril during the term of the policy, including rental income, fair

                     8 rental value, income from loss of condominium fees;
                     9               f.     The policy also covers extra expense, including reasonable and
                 10 necessary expenses incurred by the Named Insured that would not have been incurred had

                 11 no direct physical loss or damage to property caused by ore resulting from an insured peril;

                 12                  g.     The policy contains other relevant coverages as will be established
                 13 according to proof.

                 14           14.    Plaintiffs have fully complied with all conditions and requirements of the All
                 15 Risks Policy, have cooperated with Defendants and its retained adjusters, consultants and/or

                 16 counsel with regard to the investigation of the claims, and Plaintiffs have timely commenced

                 17 this action pursuant to the terms of the All Risks Policy and/or agreements between Plaintiffs

                 18 and Defendants regarding tolling of limitations periods. Plaintiffs have provided information to

                 19 Defendants showing their claims for losses or damage come within the scope of the All Risks

                 20 Policy, and Defendants have not met their burden of establishing that the losses or damage

                 21 claimed by Plaintiffs come within the scope of any exclusion from coverage.

                 22           15.    Defendants improperly denied coverage without completing its investigation of

                 23 coverage and without considering information and evidence supplied on behalf of Plaintiffs

                 24 confirming the physical loss or damage to the Subject Property came within the coverage of

                 25 the All Risks Policy. Defendants’ denial of coverage has resulted in substantial losses and

                 26 damages to Plaintiffs. Defendants owe policy benefits in excess of $2,000,000, in addition to

                 27 costs, interest, attorneys’ fees, consequential damages, tort damages, and other losses.
                 28
 HESS • BOWER
 ADAMS-HESS
                                    COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH       Page 6
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                             Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 8 of 19




                     1 Plaintiffs are entitled to policy benefits plus all other amounts allowable by law, according to

                     2 proof.

                     3                                  FIRST CAUSE OF ACTION FOR

                     4                               BREACH OF INSURANCE CONTRACT

                     5                                   (AGAINST ALL DEFENDANTS)

                     6          16.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 15,

                     7 inclusive, as though set forth fully herein.

                     8          17.     Defendants issued Policy No. CIBA-000002-00 to the “Member of Commercial
                     9 Industrial Building Owner’s Alliance, Inc. (“CIBA”) holding valid evidence of Commercial

                 10 Property Insurance as issued by CIBA Insurance Services, Inc., on behalf of the Company

                 11 (Falls       Lake     National   Insurance    Company).”     Plaintiffs   GOLDEN     OPPORTUNITY
                 12 INVESTMENTS, LP and PAMA MANAGEMENT, INC. hold valid evidence of insurance under

                 13 the All Risks Policy as issued by CIBA.

                 14             18.     Plaintiffs, at all times herein mentioned, have performed all of the terms and
                 15 conditions to be performed by them under the All Risks Policy issued by Defendants, or have

                 16 been excused from performing all terms and conditions required. All premiums for said

                 17 policies have been paid, and Plaintiffs have complied with all obligations imposed upon them

                 18 by virtue of the All Risks Policy and California law. Plaintiffs intended and expected by the

                 19 purchase of the All Risks Policy and by their compliance with the terms and conditions

                 20 thereof to be assured financial and economic stability and security in the event of claims

                 21 covered under the said policy.

                 22             19.     Pursuant to the All Risks Policy issued by Defendants, it was agreed that in

                 23 return for premiums paid by or on behalf of Plaintiffs, Defendants would pay for losses within

                 24 the coverage of the said policy.

                 25             20.     Plaintiffs timely submitted their claim for insurance benefits under the All Risks

                 26 Policy, as set forth in detail in the preceding paragraphs and further herein relating to loss or

                 27 damage to the Subject Property.
                 28
 HESS • BOWER
 ADAMS-HESS
                                      COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH          Page 7
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                             Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 9 of 19




                     1        21.       Defendants failed and refused to pay the claim for loss or damage and instead

                     2 denied the claim without proper basis and in breach of the insuring agreement. Defendants

                     3 breached the All Risks Policy by refusing and failing to investigate the claim fully and by

                     4 refusing and failing to provide coverage or benefits thereunder, as required upon Plaintiffs’

                     5 submission of the claim, and Defendants withheld information from Plaintiffs, then they

                     6 denied the claim without allowing Plaintiffs the opportunity to have their claim evaluated and

                     7 investigated in full. Defendants’ breaches of the All Risks Policy include but are not limited to

                     8 the following:
                     9                  a.    Failing and refusing to make a reasonable, prompt and adequate
                 10 investigation of the claims for policy benefits;

                 11                     b.    Failing and refusing to adopt, implement, or follow reasonable standards
                 12 for the reasonable and adequate investigation and processing of claims arising under the All

                 13 Risks Policy issued by Defendants;

                 14                     c.    Failing and refusing to provide a reasonable explanation to Plaintiffs of
                 15 the insurance policy terms relied upon in denying Plaintiffs’ claims for policy benefits;

                 16                     d.    Failing and refusing to consider Plaintiffs’ interests equal to Defendants’
                 17 own interests;

                 18                     e.    Requiring Plaintiffs to retain and pay for attorneys to attempt to obtain

                 19 benefits due under the All Risks Policy, and to file an action to obtain coverage for benefits

                 20 due under the All Risks Policy, and to incur attorneys' fees to obtain benefits to which

                 21 Plaintiffs were always entitled;

                 22                     f.    Misrepresenting to Plaintiffs pertinent facts, law and/or policy provisions

                 23 in connection with the wrongful denial of coverage;

                 24                     g.    Applying an unduly restrictive interpretation of policy terms, including

                 25 failing to apply the All Risks Policy language, for the purpose of denying coverage or avoiding

                 26 payment under policy;

                 27
                 28
 HESS • BOWER
 ADAMS-HESS
                                    COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH           Page 8
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                            Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 10 of 19




                     1                h.     Subjecting payment to conditions and terms not included in the All Risks

                     2 Policy; and

                     3                i.     By the above and other conduct, violating the insuring agreement and

                     4 the contractual duty of good faith and fair dealing.

                     5        22.     As a direct and proximate result of Defendants’ acts, errors and omissions as

                     6 herein alleged, and Defendants' breaches of the All Risks Policy, Plaintiffs sustained losses

                     7 and damage, including loss of policy benefits and other economic losses and special and

                     8 general damages in amounts not fully ascertained, but within the unlimited jurisdiction of the
                     9 Superior Court.

                 10           23.     Plaintiffs have been damaged in an amount according to proof at trial, and in
                 11 excess of the Court’s jurisdiction.

                 12           WHEREFORE, Plaintiffs pray judgment against Defendants as hereinafter set forth.
                 13                                    SECOND CAUSE OF ACTION

                 14          BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

                 15                                         (As to all Defendants)

                 16           24.     Plaintiffs reallege and incorporate herein by reference the allegations contained

                 17 in Paragraphs 1 through 23, as though fully set forth herein.

                 18           25.     At all times herein relevant, when Defendants entered into the All Risks Policy

                 19 alleged herein and accepted premiums, they agreed, and were legally bound to act in good

                 20 faith and deal fairly with Plaintiffs, and thereby assumed obligations of good faith and fair

                 21 dealing toward Plaintiffs and were legally bound to abide by such obligations. Nevertheless,

                 22 as set forth more particularly herein, Defendants failed and refused to act in good faith or deal

                 23 fairly with Plaintiffs, and otherwise breached the implied covenants of good faith and fair

                 24 dealing.

                 25           26.     Without any reasonable basis for doing so, and with full knowledge and/or

                 26 reckless disregard of the consequences thereof, Defendants, and each of them, failed and

                 27
                 28
 HESS • BOWER
 ADAMS-HESS
                                     COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH        Page 9
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                            Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 11 of 19




                     1 refused to provide coverage and/or benefits due under the All Risks Policy and the laws of

                     2 the State of California, all in violation of Defendants’ duties of good faith and fair dealing.

                     3         27.    Defendants’ acts, errors and omissions in violation of their obligations of good

                     4 faith and fair dealing include, but are not limited to, the following:

                     5                a.     Failing and refusing to make a reasonable, prompt and adequate

                     6 investigation of the claims for policy benefits;

                     7                b.     Failing and refusing to adopt, implement, or follow reasonable standards

                     8 for the reasonable and adequate investigation and processing of claims arising under the All
                     9 Risks Policy issued by Defendants;

                 10                   c.     Failing and refusing to provide a reasonable explanation to Plaintiffs of
                 11 the insurance policy terms relied upon in denying Plaintiffs’ claims for policy benefits;

                 12                   d.     Failing and refusing to consider Plaintiffs’ interests equal to Defendants’
                 13 own interests;

                 14                   e.     Requiring Plaintiffs to retain and pay for attorneys to attempt to obtain
                 15 benefits due under the All Risks Policy, and to file an action to obtain coverage for benefits

                 16 due under the All Risks Policy, and to incur attorneys' fees to obtain benefits to which

                 17 Plaintiffs were always entitled;

                 18                   f.     Misrepresenting to Plaintiffs pertinent facts, law and/or policy provisions

                 19 in connection with the wrongful denial of coverage;

                 20                   g.     Applying an unduly restrictive interpretation of policy terms, including

                 21 failing to apply the All Risks Policy language, for the purpose of denying coverage or avoiding

                 22 payment under the said policy;

                 23                   h.     Subjecting payment to conditions and terms not included in the All Risks

                 24 Policy; and

                 25                   i.     By the above and other conduct, violating the terms of the insurance

                 26 policies, including the implied covenant of good faith and fair dealing, as well as the California

                 27 Insurance Code and regulations issued by the California Department of Insurance.
                 28
 HESS • BOWER
 ADAMS-HESS
                                     COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH           Page 10
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                            Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 12 of 19




                     1        28.    As a direct and proximate result of Defendants’ acts, errors, and omissions as

                     2 herein alleged, and Defendants’ breaches of the All Risks Policy and/or the implied

                     3 covenants contained therein, Plaintiffs were compelled to engage and pay counsel to pursue

                     4 benefits to which Plaintiffs were entitled under the All Risks Policy; incurred attorneys’ fees to

                     5 obtain the benefits to which Plaintiffs were entitled under the All Risks Policy; and other

                     6 economic and non-economic losses and special and general damages in amounts not fully

                     7 ascertained, but within the unlimited jurisdiction of the Superior Court.

                     8        29.    Defendants' conduct in violation of the duties of good faith and fair dealing
                     9 occurred despite their knowledge that, under the terms of Defendants' policies and California

                 10 law, Plaintiffs had a reasonable expectation of payment of benefits due and nevertheless

                 11 Defendants wrongfully refused to acknowledge coverage and/or wrongfully denied coverage

                 12 and/or wrongfully attempted to avoid payment for amounts owed as set forth herein.

                 13           30.    Plaintiffs are informed and believe and thereon allege that Defendants have
                 14 engaged in a practice of refusing coverage under its All Risks Policies, improperly shifting the

                 15 obligation to the insureds to prove coverage under the said policy rather than acknowledging

                 16 that the said policy places the burden on Defendants to prove the claims come within an

                 17 exclusion from coverage; that Defendants have engaged in a practice of refusing to fully

                 18 investigate claims for coverage, of hiring biased consultants to bolster denials of coverage; of

                 19 completing a shoddy, substandard investigation designed to avoid coverage rather than

                 20 performing an investigation in an effort to confirm coverage; that Defendants have engaged in

                 21 a practice of withholding evidence from its investigation of the claim from its insureds, in an

                 22 effort to prevent its insureds from evaluating the insurers’ investigation and compliance with

                 23 its obligations under its policies; and that such conduct is engaged in unreasonably and in

                 24 violation of the standards of practice required of insurers doing business in California, among

                 25 other patterns of conduct, all in violation of Defendants’ duties of good faith and fair dealing.

                 26           31.    Plaintiffs contend that Defendants acted with malice, fraud or oppression in

                 27 connection with the conduct alleged in paragraphs 25 through 30, which paragraphs are
                 28
 HESS • BOWER
 ADAMS-HESS
                                    COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH          Page 11
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                            Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 13 of 19




                     1 expressly incorporated herein by reference. In particular, Defendants acted with reckless

                     2 disregard of the likelihood of causing Plaintiffs financial distress and acted in conscious

                     3 disregard of the rights of Plaintiffs, to further Defendants' own economic interests to Plaintiffs’

                     4 prejudice. Defendants' refusals to acknowledge coverage under its All Risks Policy or to

                     5 reasonably evaluate the evidence contrary to Defendants’ improper determination of no

                     6 coverage were made with the intent to intimidate and harass Plaintiffs and to discourage

                     7 Plaintiffs from pursuing their rights under the All Risks Policy.

                     8        32.     In order to deter such reprehensible and bad faith conduct of Defendants in the
                     9 future as alleged herein, and to prevent repetition thereof as a practice, by way of punishment

                 10 and as example, Plaintiffs pray that, pursuant to Civil Code § 3294, exemplary damages be

                 11 awarded in an amount according to proof at trial.

                 12           WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, as
                 13 follows:

                 14 AS TO THE FIRST AND SECOND CAUSES OF ACTION:

                 15           1.      For general and special damages according to proof;

                 16           2.      For interest on said damages at the legal rate, according to proof;

                 17           3.      For costs of suit herein incurred; and

                 18           4.      For such other and further relief as the Court may deem just and proper.

                 19 AS TO THE SECOND CAUSE OF ACTION ONLY:

                 20           1.      For all attorneys' fees and expenses incurred by Plaintiffs to obtain the policy

                 21 benefits to which Plaintiffs are entitled in an amount according to proof; and

                 22 / / /

                 23 / / /

                 24 / / /

                 25 / / /

                 26 / / /

                 27 / / /
                 28
 HESS • BOWER
 ADAMS-HESS
                                    COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH           Page 12
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
                               Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 14 of 19




                     1           2.     For punitive or exemplary damages against Defendants according to proof.

                     2 Dated: November 19, 2020                       Respectfully submitted,
                     3                                                HESS • BOWER • ADAMS-HESS, PC
                     4

                     5                                                By:
                                                                              Randy M. Hess
                     6                                                        Pamela A. Bower
                                                                              Attorneys for Plaintiffs
                     7                                                        GOLDEN OPPORTUNITY
                                                                              INVESTMENTS, LP; and PAMA
                     8                                                        MANAGEMENT, INC.
                     9

                 10
                                                    PLAINTIFFS’ DEMAND FOR JURY TRIAL
                 11
                                 Plaintiffs respectfully demand a trial by jury as to all matters on which a jury is permitted
                 12
                           under applicable law.
                 13
                           Dated: November 19, 2020                   Respectfully submitted,
                 14
                                                                      HESS • BOWER • ADAMS-HESS, PC
                 15

                 16
                                                                      By:
                 17                                                           Randy M. Hess
                                                                              Pamela A. Bower
                 18                                                           Attorneys for Plaintiffs
                                                                              GOLDEN OPPORTUNITY
                 19                                                           INVESTMENTS, LP; and PAMA
                                                                              MANAGEMENT, INC.
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
                 28
 HESS • BOWER
 ADAMS-HESS
                                      COMPLAINT FOR BREACH OF INSURANCE CONTRACT AND INSURANCE BAD FAITH             Page 13
2105 S. BASOM, STE. 200.
   CAMPBELL, CA 95008
     (408) 341-0234
   FAX (408) 341-0250
Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 15 of 19
Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 16 of 19
Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 17 of 19
                         Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 18 of 19
._...,.

                                                                                                                                    ..                    POS-010
          ATTORNEY OR PARlY WITHOUT ATTORNEY:                                                                   I I. I    ~ FOIP}'!'' n::rr: USE ONL y
                                                                                                            )    • 1 ' ,_ ,.: IO R CO lJ ~ 1 <, 1 O C ~ T m.1
          Randy M. Hess, Esq.   (SBN 88635)
          Adleson, Hess & Kelly                                                                                  --~?j jf:\t f    9 Pr··'1 ''-': ·; {.··
          577 Salmar Ave., 2nd Fl                                                                                L .,L   h,i

          Campbell, CA 95008
              TELEPHONE NO.: (408) 341-0234
                                                                                                            BRANDON E. RILEY, CLERK
               ATTORNEY FOR: Plaintiff
                                                                                                                 BY      x:R~v ~~Al F -
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN JOAQUIN                                                                "'        [1 ~
        STREET ADDRESS: 180 E Weber Ave, Ste 200
        MAILING ADDRESS: 222 E. Weber
       Cl1Y AND ZIP CODE: Stockton, 95202
           BRANCH NAME:                                                                                                                         BY FAX
            PLAINTIFF: Golden Opportunity Investments LP                                                    CASE NUMBER:
          DEFENDANT: Falls Lake National Insurance Company, et. al.                                         STK CV UIC 2020 9707

                                                                                                                Ref. No. or File No.:
                                         PROOF OF SERVICE OF SUMMONS


    1.          At the time of service I was at least 18 years of age and not a party to this action.

   2.           I served copies of:
                f. other (specifiy documents):
                Summons; Complaint; Civil Case Sheet; Demand for Jury Trial and Notice of Deposit of Advance
                Jury Fees Notice of Case Assignment and Notice of Hearing

    3.          a.       Party seNed:
                         Department Of Insurance On Behalf Of Falls Lake National Insurance Company

                b.       Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent {and not a person under
                         item 5b on whom substituted service was made):
                        Agent: Government Law Bureau/ Authorized To Accept

   4.           Address where the party was served:
                300 Capital Mall, Suite 1100, Sacramento, CA 95814

    5.          I served the party
                b.    by substituted service. On 1/15/2021 at 2: 40 pm r left the documents Cisted in i1em z with or in the presence ot
                        Steve Doe (refused last name) / Apparently in Charge
                        Description: Age: 50, Sex: m, Race/Skin Color. asian, Height: 5 '7 ", Weight: 135, Hair. black, Glasses: y


                        (1)      (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                                 person to be served. I informed him or her of the general nature of the papers.

                        (4)      l thereafter mailed {by first-class, postage prepaid) copies of the documents to the person to be served at the place
                                 where copies were left (Code Civ. Proc., 415.20). I malled the documents on
                                 1/18/2021 from San Jose CA



   6.          The "Notice to the Person SeNed" (on the summons) was completed as follows:
               d.   On behalf of: Department Of Insurance On Behalf Of Fa Us Lake National rnsurance Company
                    under the following Code of Civil Procedure section:
                         416.10 (corporation)




                                                                                                                                                           Pago 1 of2
     Judicial Co11ncft of Cl~"fomla
    PQS.010 [Rev. Janwiry 1, 2007)
          formllldoplldt,yl'lltoN2.9                          PROOF OF SERVICE OF SUMMONS                                     Job Number COP-2021000537
                Case 2:21-cv-00511-TLN-KJN Document 1-1 Filed 03/19/21 Page 19 of 19


      PLAINTIFF: Golden Opportunity Investments LP                                                CASE NUMBER:
    DEFENDANT: Falls Lake National Insurance Company, et. al.                                     STK CV UIC 2020 9707


 7.       Person who served papers
          a.  Name: Stefan Fahrner
              Finn: County Process service, Inc.
          b.  Address: 31 E. Julian Street, San Jose, CA 95112
          c. Telephone number: 1408) 297-6070
          d.       The fee for the service was: $13 o. oo
          e.       lam:
                  (3)      a registered Califomia process server:
                           (i) employee
                           (ii) Registration No.: PS1676
                           (iii) County: Santa Clara County

 8.       l declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


 Date:      l / lt /2./
                                                                        ~~~        ~
                                 Stefan Fahrner
                 (NAME OF PERSON WHO SERVED PAPERS)
                                                                        ~TUR-e,-----




                                                                                                                                 Page2of2
 Judd&I Coundl of C1KfDffl1■
POU10 [Rov. J&nlllf)' 1, 2007)
 FOITI\ 1dopcoo by Nlo 982.11                         PROOF OF SERVICE OF SUMMONS                          Job Number COP-2021000537
